ORDER
Appellants filed on August 30, 2000 a petition for rehearing and petition for rehearing en banc. On September 25, 2000, the appellees filed a memorandum in opposition to the petition for rehearing.
Judge Widener voted to grant panel rehearing. Judges Luttig and Williams voted to deny.
A member of the Court requested a poll on the petition for rehearing en bane. The poll failed to produce a majority of the judges in active service in favor of rehearing en banc. Judges Widener, Niemeyer, and King voted to rehear the case en banc, and Judges Wilkinson, Wilkins, Luttig,-Williams, Michael, Motz and Trader voted against rehearing en banc.
The Court denies the petition for rehearing and rehearing en banc.
Entered at the direction of Judge Luttig for the Court.